Citation Nr: 1727988	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-40 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left leg wound.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a September 2010 Decision Review Officer (DRO) hearing.  The DRO Hearing transcript has been associated with the record.

The Board previously remanded this claim in March 2014 for a VA medical examination.  In accordance with the remand instructions, the Veteran received a VA examination in April 2014.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The Veteran does not have residuals of a left leg wound that is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left leg wound have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the VCAA, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  After the claim was received, the RO advised the claimant by a September 2009 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the duty to assist has been satisfied.  The service treatment records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in April 2014, and probative evidence as to whether the Veteran has residuals of a left leg wound is related to service has been obtained.  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When it is unique and readily identifiable features may diagnose a condition, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Merits of the Claim

The Veteran contends that he still has shrapnel stuck in his leg as a result of an injury sustained in Vietnam in 1967.  The Veteran recalled a blast cap blowing a piece of a 55 gallon drum into his leg, just below his left knee.  See VA Form 9.  At the Veteran's September 2010 DRO hearing, the Veteran testified that he has a small scar, and associated pain and numbness.  Therefore, the Veteran contends that service connection is warranted for residuals of a left knee wound.  

In the March 2014 Remand, it was concluded that the Veteran likely experienced a left leg wound, or in-service event, during his combat military service.  See 38°U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, as discussed below, as there is no current diagnosis or diagnosis demonstrated in or related to an in-service injury to the leg.

First, the Board notes that there is no current diagnosis of residuals of a leg wound.  Treatment records from Saginaw VA Healthcare System from August 2011 through September 2014 do not reflect any treatment for a left leg condition.  Treatment reports from Bay Pines VA Healthcare System from September 2010 through
December 2016 revealed subjective reporting of intermittent pain in the leg.  However, his current VA problem list shows no disability from a left leg wound.  See April 2014 VA Examination.

The April 2014 VA examination, wholly against the claim, is uncontroverted by any other medical opinion evidence.  The VA physician fully considered the record as well as the Veteran's contentions in rendering this negative opinion.  After
physical examination, the examiner was unable to find an injury sufficient to provide a diagnosis.  The examiner was unable to locate any notes in the service treatment records showing a left leg wound.  Further, the examiner was unable to locate any conclusive evidence of a left leg injury in the VA treatment records or the electronic claims folder.  The examiner found no wounds, scars, muscle loss, atrophy or weakness shown in the claimed location.  Thus, the examiner concluded that no disability is found. As no evidence of a left leg wound was evident, the examiner could not provide an opinion with regards to a relation to service without resorting to speculation.  The examiner's findings as to this matter are the most probative evidence as they are based on a thorough review and are explained. As the VA examination is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Board notes that, in September 2010, the Veteran received an x-ray of his left leg.  The results showed a possible small old foreign body.  However, it did not elaborate on the nature of the possible foreign body or the date it was obtained.  See April 2014 VA examination.  

Although the Board readily acknowledges that the Veteran is competent to report left leg pain symptoms, there is no indication that the Veteran is competent to diagnose a left leg disabilty.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  Accordingly, that lay evidence does not constitute competent medical evidence and lacks probative value.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability with regard to residuals of a left leg wound.  
As the preponderance of the evidence is against the claim of service connection for residuals of a leg wound, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a left leg wound is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


